DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  


As per the abstract and independent claim 1, this application is disclosing “a method for accurately and efficiently calculating a dense ephemeris of a high-eccentricity orbit wherein the method implements ephemeris calculations of a space object, by solving a dynamic equation with initial values,  by constructing uneven interpolation nodes through time transformation and interpolates by an interpolation polynomial to obtain a dense ephemeris, which significantly improves the calculation efficiency and accuracy. 


Prosecution of the claim elements revealed that some of the citations may not have been disclosed by any prior art as a whole. There are some prior art which provides “ephemeris calculations”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claim 1 and dependent claims 2-10 limitations. 


Some of the closest prior art found on search which all are fail to disclose above limitations;
Derbez; Eric et al.	US 20130181866 A1	AUTONOMOUS ORBIT PROPAGATION SYSTEM AND METHOD
Remarks: Discloses a method of predicting a location of a satellite wherein the GPS device, based on previously received information about the position of a satellite, such as an ephemeris, generates a correction acceleration of the satellite that can be used to predict the position of the satellite outside of the time frame in which the previously received information was valid. 
However, fails to disclose the claim elements at step 1 above.

Wasson; Christopher James et al.	US 20200377235 A1	SPACECRAFT ATTITUDE CONTROL STRATEGY FOR REDUCING DISTURBANCE TORQUES
Remarks: Discloses a control system and method for a spacecraft that executes an attitude control strategy to reduce disturbance torques experienced by the spacecraft. 
However, fails to disclose the claim elements at step 1 above.

HEDGECOCK WILL et al.	WO 2014171999 A2	METHOD AND SYSTEM FOR HIGH-ACCURACY DIFFERENTIAL TRACKING OF GLOBAL POSITIONING SYSTEM (GPS) RECEIVERS
Remarks: Discloses methods and systems for high-accuracy differential tracking of global positioning system (GPS) receivers.
However, fails to disclose the claim elements at step 1 above.

BABAKOV VALERIJ NIKOLAEVICH et al.	RU 2550814 C2	METHOD AND APPARATUS FOR PROCESSING NAVIGATION SIGNALS AND POSITION FINDING USING LONG-TERM COMPACT EPHEMERAL INFORMATION
Remarks: Discloses a method and apparatus for processing navigation signals and position finding employ long-term compact ephemeral information when designing navigation systems and equipment, operating based on GLONASS, GPS, Galileo, BeiDou, etc., satellite navigation system signals, while supporting network and self-contained assistance modes with respect to ephemeral information.
However, fails to disclose the claim elements at step 1 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-10 are allowed.
Claim 1 is allowed independent claim.
Claims 2-10 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    927
    744
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    930
    623
    media_image2.png
    Greyscale
                    
               
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665